Citation Nr: 1327995	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  13-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a right knee disorder.

2.  Whether new and material evidence has been received with respect to a claim of service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002))

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2013; a transcript of that hearing is associated with the claims file.

(By the decision below, the Board reopens the claims of service connection.  The underlying claims are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  By a February 1955 decision, a claim of service connection for knee disability was denied; the Veteran did not appeal.

2.  New evidence that tends to substantiate the claims has been received since the 1955 denial.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of service connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence has been received to reopen a claim of service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The Veteran initially claimed service connection in November 1954 for injuries received to his legs as a result of a land mine explosion; service connection for leg disorders, including any knee disorder, was denied in a February 1955 rating decision.  The Veteran was informed of that decision in a February 1955 letter.  The Veteran did not appeal.  No other evidence or correspondence was submitted until the Veteran submitted a new claim of service connection for bilateral knee disorders in September 2009.

As no new and material evidence was received within the appeal period following the February 1955 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, no new service department records have been associated with the claims file that were not already of record at the time of the February 1955 rating decision; thus, a de novo review of the record is not required in this case.  See 38 C.F.R. § 3.156(c) (2012).  

Moreover, the Veteran was appropriately notified of that rating decision in the February 1955 letter and no notice of disagreement was received within one year of such notification.  Accordingly, the February 1955 rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  Therefore, new and material evidence is required to reopen the claim of service connection for knee disorders.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the February 1955 rating decision, the Veteran testified at a July 2013 hearing of essentially the same story he had previously articulated with regards to an in-service tank explosion.  The Veteran stated in his hearing that a tank he was riding on hit a land mine in the Republic of Korea in 1951 and that he flew 15 to 20 feet off the tank as a result of that explosion.  He indicated that he landed on his knees and that his pants were torn and his knees were bleeding at that time.  He sought treatment with a corpsman, who submitted a report that the Veteran had been injured, but was returned to duty immediately.  He never sought any further treatment for his knee injuries during service.  He testified, however, that since that time he has had pain in his knees that has persisted until the present, as well as difficulty going up and down inclines.  He stated that those symptoms have worsened over time, but have been more or less present since the 1951 tank incident.

The Veteran additionally submitted a November 2009 statement from a friend, W.R.F., who was in the same unit and present during the tank incident.  W.R.F. stated that the Veteran was riding on the tank and hit the deck when artillery fire began; the Veteran fell and hurt his hands and knees.  W.R.F. stated that the Veteran aided the corpsman in helping other wounded individuals, though the Veteran "could hardly walk."  He noted that the Veteran did not seek aid at that time because of the other wounded in the unit.  W.R.F. reported that the Veteran "always complained about his knees after that."

Finally, in an August 2010 treatment note from Dr. C.S., the Veteran was noted as having "bilateral knee osteoarthritis with left knee lateral meniscus tear and right knee medial meniscus tear, possibility of posttraumatic arthritis."  He further noted that the Veteran "did injure himself many years ago in the Korean War. . . . [and, t]here was always a possibility that this can be from posttraumatic arthritis.  [The Veteran] is certainly experiencing more symptoms from the arthritis rather than the mensical tears themselves."

The Board finds that the above-referenced evidence constitutes new and material evidence.  It relates directly to the question of whether the Veteran has bilateral knee disorders that are the result of an event in service, and which involves chronic and continuous symptomatology since discharge from military service.  The evidence raises a reasonable possibility of substantiating the claims.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claims are reopened.


ORDER

New and material evidence having been received, the claim of service connection for a left knee disorder is reopened, and to that limited extent the appeal is granted.

New and material evidence having been received, the claim of service connection for a right knee disorder is reopened, and to that limited extent the appeal is granted.


REMAND

With respect to the Veteran's left knee disorder, the Board notes that no VA examination has been performed since the January 1955 VA examination, at which time no left knee disorder was found.  In light of the Veteran's current diagnosis of osteoarthritis of the left knee, as well as Dr. C.S.'s August 2010 treatment note which reflects a "possibility" of relationship to an incident in service, the Board finds that the low threshold for obtaining a VA examination has been met in this case.  Accordingly, a remand of that issue is necessary at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With regard to the right knee disorder, the Veteran underwent a VA examination of his right knee in March 2010, at which time he was diagnosed with mild degenerative joint disease.  The VA examiner noted that he reviewed the claims file, which revealed a complaint of knee pain when standing up.  He noted that there was "no other medical evidence of injury or treatment to his knees."  Furthermore, "[h]is current objective findings of the right knee [were] not consistent with the complaints of right knee in 1952.  The chronicity of this current condition cannot be established as connected to the condition in 1952."  The examiner concluded that the Veteran's right knee disorder was less likely than not related to military service.

The Board finds that this opinion is inadequate.  While it mentions the Veteran's 1952 complaints of a right knee disorder on separation from service, the examiner does not address the Veteran's tank incident in service at all, whether the allegations in 1952 are consistent with the later development of arthritis, or any of the Veteran's statements with regards to continuity and chronicity of symptomatology since that 1951 incident, which additionally appear to be corroborated by the Veteran's friend, W.R.F.  Accordingly, the Board finds that another VA examination is required at this time in order to clarify.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for any knee problem, which is not already of record, to include any ongoing treatment by Dr. C.S. since 2010.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  After completing the development sought above, schedule the Veteran for a VA examination in order to determine the nature and etiology of any knee (right or left) disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted, and the results reported in the record.

For each knee disorder found, including any arthritic condition, the examiner should indicate whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include the 1951 tank incident where the Veteran fell on his knees.  

The examiner must specifically discuss the Veteran's lay evidence regarding continuity of symptomatology and chronicity of his symptoms during and after service, as well as W.R.F.'s November 2009 statement.  The examiner must additionally address the Veteran's right knee complaints shown on his May 1952 separation examination and whether such complaints reflect the prodromal indication of any chronic disease.  The examiner must also discuss the January 1955 VA examination and Dr. C.S.'s August 2010 treatment note and opinion.  

The examiner should also discuss any other relevant and pertinent medical evidence in the record.  The medical reasons for accepting or rejecting the Veteran's report of in-service injury and continuity of symptoms thereafter should be set forth in detail.

If the VA examiner finds that any knee disorder is related to service, the examiner should additionally opine whether the opposing knee disorder is caused by or related to the service-related knee disorder, or whether an opposing knee disorder is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the service-related knee disorder.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for knee disorders.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


